Global Gate Property Corp. 2519 East Kentucky Avenue Denver, CO 80209 February 15, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Attention: Jennifer Monick Re: Global Gate Property Corp. (the “Company”) Form 8-K Filed October 25, 2010 Form 10-Q for Quarterly Period Ended September 30, 2010 Filed November 22, 2010 File No. 000-53220 Dear Ms. Monick: In connection with our February 15, 2011 response to the Staff’s comments on February 8, 2011, we acknowledge that: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the Unites States. Sincerely yours, /s/ Gary S. Ohlbaum Gary S. Ohlbaum, CEO
